Citation Nr: 0021266	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-10 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depressive disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
1997 and July 1998 by the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama, (RO) which, in 
pertinent part, denied the benefits sought on appeal.

This case was previously before the Board in January 2000, at 
which time the case was remanded to the RO for additional 
development.  The matter has been returned to the Board for 
appellate review.


REMAND

The Board's January 2000 remand observed that the claims file 
included a "short, unsigned, and undated document entitled 
"Explanation of Determination", that appears to be from the 
Social Security Administration (SSA), stating that the 
veteran is disabled, effective July 9, 1996, based on 
evidence showing the veteran was unable to work because of 
facial paralysis, depression, and anxiety."  Moreover, the 
Board noted that "the record includes references to the 
veteran's participation in a VA vocational rehabilitation 
program," but that such vocational rehabilitation record 
were not themselves associated with the record.  

As it did not appear that all pertinent SSA administrative 
and medical records had been obtained, and that such evidence 
would be relevant to the veteran's claims, the Board, in 
compliance with Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991), directed the RO to "contact the SSA and obtain 
copies of the veteran's SSA records, including all 
administrative decisions and supporting documentation, such 
as medical examinations and psychiatric evaluations, that are 
relevant to any SSA adjudication."  The Board also directed 
the RO to schedule the veteran for a comprehensive VA 
psychiatric examination to evaluate the severity of his 
service-connected major depression, and to obtain "[a]ny VA 
medical records (not already in the claims files) documenting 
continuing treatment for any of the veteran's service-
connected disabilities should be obtained and made of record.  
Additionally, the veteran's vocational rehabilitation file 
should be associated with the claims files."  

Upon initial review of the claims file, the Board finds that 
although the RO obtained records of continuing VA psychiatric 
treatment and conducted a VA psychiatric examination, the RO 
did not appear to undertake any development with regard to 
obtaining copies of the veteran's SSA records or VA 
vocational rehabilitation file.  These records do not appear 
in the record, nor does it appear that the RO attempted to 
obtain such records.  

The Board's January 2000 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claims to be fully and fairly 
adjudicated. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file copies of the 
veteran's SSA records, including all 
administrative decisions and supporting 
documentation, such as medical 
examinations and psychiatric evaluations, 
that are relevant to any SSA 
adjudication, as well as a copy of the 
veteran's vocational rehabilitation file.

2.  After completion of the above 
development, the RO should review the 
expanded record and determine whether the 
claims can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case as to any issue for which the full 
benefit sought is not granted.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is assist the veteran with his 
claims and afford the veteran due process of law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY   
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



